DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 
Claims 1-3, 9-13 and 19-20 are rejected under 35 USC § 103
Claims 4-8 and 14-18 are objected to.

Information Disclosure Statement
No new IDS was submitted with this amendment and hence nothing was considered. 
Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive.
Applicant argues that Marani does not appear to teach a memory manager or similar component that identifies elements along the depth of tensors in feature map data. As such, Marani does not disclose a memory manager that, at the determined position, identifies a set of elements along a depth axis of the 3D matrix.
Examiner disagrees and argues that the color i.e. the intensity value of each pixel is similar to an element and getting the color of each pixel is similar to finding the element. It is not clear why intensity value of each pixel cannot be similar to an ‘element’ of instant art and it is not clear why getting the intensity value (color) of each pixel cannot be similar to finding the element. More clarification with clear contrast between the two is needed.
Applicant argues that the non-dense indexes, as taught in Martin, are different than the claimed identified elements. Specifically, the former are indexes that represent a dimension in a hierarchy of partitions. the latter are elements identified along a depth axis of a 3D matrix. As such, Martin does not disclose storing the set of elements in a contiguous block of memory in the memory.
Examiner disagrees and argues that each index (that represent a dimension in a hierarchy of partitions) is similar to elements and selecting those indexes are similar to identifying elements and storing it along one axis of the multidimensional matrix is similar to storing them along depth axis and are stored contiguously in memory. It is not clear why index value cannot be similar to an ‘element’ of instant art and it is not clear why getting the index value (that is dimension in a hierarchy of partitions) cannot be similar to finding the element. More clarification with clear contrast between the two is needed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-2, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marani et al. (US 20220138551 A1) in view of Martin (US 6003036 A).

Regarding claim 1 Marani discloses:
 	A system comprising: a set of processing units (Marani: Fig. 2 NPU 201), each processing unit in the set of processing units comprising: a memory manager (Fig. 2, DMA 203); and 
memory (Fig. 2, SRAM 206); 
wherein the memory manager is configured to: for each of a plurality of sets of elements in a three-dimensional (3D) matrix: determine a position along a height axis and width axis of the 3D matrix (Marani: [0023] teaches data representative of a feature map consisting of elements which have a height, width and depth dimension of a multidimensional matrix representing data.); 
at the determined position, identify a set of elements along a depth axis of the 3D matrix (Marani: [0024] teaches data comprising a plurality of elements which are used to represent corresponding elements of the feature map like an image, where the feature map data comprises tensors that represent pixel values of the image, for example, height, width, and colour (depth) dimensions for each or a number of pixels of the image. The height and width dimensions of the feature map are representative of the x and y coordinates of a pixel in the image. The depth dimension of the feature map is representative of multiple parameter values associated with each pixel, such as intensity values which make up the different color channels. The intensity value of each pixel is similar to an element and getting the color of each pixel is similar to finding the element); and 
store the set of elements in a contiguous block of memory in the memory (Marani: [0024] teaches the color channels combine to make up the image depth data, etc. feature map data representing an entire feature map may be split into portions which are subsets of the feature map data, each representing contiguous elements of a part of the feature map).
Marani teaches 3-D matrix and elements in the depth axis. Marani also teaches having a contiguous block/portion of the entire data stored in the 3-D matrix format. However, Marani did not explicitly discloses storing the contiguous portion of data in to a contiguous block of memory.
Martin discloses store the set of elements in a contiguous block of memory in the memory (Martin: Col5/ln13-col7/ln42: Teaches storing multidimensional data where the data is divided into groups and sub groups with groups and each level of the partition hierarchy are stored contiguously so that addresses can be implied or calculated. Each index (that represent a dimension in a hierarchy of partitions) is similar to elements and selecting those indexes are similar to identifying elements and storing it along one axis of the multidimensional matrix is similar to storing them along depth axis and are stored contiguously in memory.).

Both Marani and Martin represent works within the same field of endeavor, namely multidimensional data storage management and usage. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Marani in view of Martin as it represents a combination of known prior art elements according to known methods (multi-dimensional data storage management of Marani storing contiguous block of memory along the depth dimension as used by Martin) to build a better and more efficient multi-dimensional data storage management and usage   (see also Martin Col5/ln13-col7/ln42).  
  
Regarding claim 2 Marani/Martin discloses: 
The system of claim 1, wherein the set of elements identified along the depth axis of the 3D matrix at a particular determined position is a first set of elements, wherein the first set of elements stored in the contiguous block of memory is a first contiguous block of memory, wherein the memory manager is further configured to: at the particular determined position, identify a second set of elements along the third axis of the 3D matrix (Marani: [0024] teaches the height and width dimensions of the feature map are representative of the x and y coordinates of a pixel in the image and the depth dimension of the feature map is representative of multiple parameter values associated with each pixel. A portion of these multiple parameters is similar to the second set of elements.); and
store the second set of elements in a second contiguous block of memory (Marani: [0024] teaches the color channels combine to make up the image depth data, etc. Feature map data representing an entire feature map may be split into portions which are subsets of the feature map data, each representing contiguous elements of a part of the feature map. Martin: Col5/ln13-col7/ln42: Teaches storing multidimensional data where the data is divided into groups and sub groups with groups and  each level of the partition hierarchy are stored contiguously so that addresses can be implied or calculated. Martin: [abstract] teaches that the partitioning method being used to partition multidimensional data across physical hardware storage devices that can be queried, loaded, or updated during parallel and simultaneous multidimensional index selectivity actions. Thus partitions are parts/blocks of multi-dimensional data structure and occupies contiguous block of memory.).
Regarding claim 11-12, these are method claims corresponding to the system claims 1-2, and are rejected for the same reasons mutatis mutandis.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marani et al. (US 20220138551 A1) in view of Martin (US 6003036 A) and further in view of Moschiano et al. (US 20150357045 A1)
  	
Regarding claim 3 Marani/Martin teaches all the limitation of claim 1. However Marani/Martin do not explicitly teaches contiguous block of memory forming a tile of memory.
Moschiano discloses The system of claim 1, wherein each contiguous block of memory forms a tile of memory (Moschiano: [0050]-[0051] teaches  the memory cells illustrated in FIG. 4 can form a tile of a page of memory cells and the page can include a number of additional tiles of memory cells in addition to the tile illustrated in FIG. 4. Moschiano: [0052] teaches that a page of memory cells can store a plurality of chunks of data, with each tile of the page storing a different portion of each chunk. That is, different portions of each chunk of data can be stored in different tiles. A chunk of data occupies a contiguous block of memory.) 
 	Marani/Martin and Moschiano represent works within the same field of endeavor, namely multi-dimensional data storage management and usage. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Marani/Martin in view of Moschiano as it represents a combination of known prior art elements according to known methods (multi-dimensional data storage management of Marani/Martin using tiles of memory for each contiguous block of memory as used by Moschiano) to yield a more efficient multi-dimensional data storage management system that maximizes memory performance and improves matrix computation (see also Moschiano [0050]-[0052]).

Regarding claim 13, this is a method claim corresponding to the system claim 3, and is rejected for the same reasons mutatis mutandis.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marani et al. (US 20220138551 A1) in view of Martin (US 6003036 A) and further in view of Chen et al. (US 20190045207 A1).
	
	Regarding claim 9 Marani/Martin teaches all the limitations of claim 1. However, Marani/Martin do not explicitly teach the first tile being a multiple of a defined size and the total size is being a multiple of defined size.
	Chen discloses the system of claim 1, wherein the first tile of memory is a multiple of a defined size (Chen: [0255] teaches dividing the original image into a plurality of tiles using an optimal tile size. The tile size itself could be the defined size.); 
wherein a total size of the first set of elements is a multiple of the defined size (Chen: [0255] teaches dividing the original image into a plurality of tiles using an optimal tile size. Hence total size (of an image) is multiple of tile size (the defined size)). 
   
Regarding claim 10 Marani/Martin teaches all the limitations of claim 1. However, Marani/Martin do not explicitly teach the first tile being a multiple of a defined size and padding the total size so that the total size is multiple of defined size.
Chen discloses the system of claim 1, wherein the first tile of memory is a multiple of a defined size(Chen: [0255] teaches dividing the original image into a plurality of tiles using an optimal tile size. The tile size itself could be the defined size); 
wherein the instructions further cause the at least one processing unit to pad a total size of the first set of elements with a defined value so that the padded first set of elements is a multiple of the defined size(Chen: [0257] teaches an image that does not fit perfectly into tiles of the selected tile size will have partially empty tiles that are padded with empty characters, as depicted in FIG. 22.). 
	
Regarding claim 19-20, these are method claims corresponding to the system claims 9-10, and are rejected for the same reasons mutatis mutandis.


Allowable Subject Matter
Claim 4-8 and 14-18 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 states that The system of claim 1, wherein the 3D matrix is a first 3D matrix, wherein the memory manager is further configured to: determine a first position of a second 3D matrix along the first and second axes of the first 3D matrix; 
perform a first matrix operation on the first 3D matrix and the second 3D matrix based on the first position of the second 3D matrix; 
determine a second position of the second 3D matrix along the first and second axes of the first 3D matrix; and 
perform a second matrix operation on the first 3D matrix and the second 3D matrix based on the second position of the second 3D matrix. 
Prior art like Martin: col7/ln57-col8/ln22 teaches nested partitioning and as taught in Martin [abstract] that partitions are part of multidimensional matrix, a first position or start point of another 3D matrix (nested one) is available along the first and second axes of a 3D matrix.
However, no prior arts teach matrix operation based on a first 3D matrix and a first or second position of the second 3D matrix which is along the first and second axes (row and column) of the first 3D matrix. 

claim 5 states: 
The system of claim 4, wherein the memory manager is further configured to: for each of a plurality of sets of elements in the second 3D matrix: determine a position along a height axis and width axis of the second 3D matrix (Marani: [0023] teaches data representative of a feature map consisting of elements which have a height, width and depth dimension of a multidimensional matrix representing data. The multidimensional matrix can be a first or second matrix 3D matrix); 
at the determined position, identify a set of elements along a depth axis of the second 3D matrix (Marani: [0024] teaches data comprising a plurality of elements which are used to represent corresponding elements of the feature map like an image, where the feature map data comprises tensors that represent pixel values of the image, for example, height, width, and colour (depth) dimensions for each or a number of pixels of the image. The height and width dimensions of the feature map are representative of the x and y coordinates of a pixel in the image. The depth dimension of the feature map is representative of multiple parameter values associated with each pixel, such as intensity values which make up the different color channels.); and 
store the set of elements in a contiguous block of memory((Marani: [0024] The color channels combine to make up the image depth data, etc. feature map data representing an entire feature map may be split into portions which are subsets of the feature map data, each representing contiguous elements of a part of the feature map).(Martin: Col5/ln13-col7/ln42: Teaches storing multidimensional data where the data is divided into groups and sub groups with groups and  each level of the partition hierarchy are stored contiguously so that addresses can be implied or calculated)). 
However, since claim 5 is dependent on claim 4 and since no prior art teaches all limitations of claim 4, claim 5 is also allowable.
Claim 6 is allowable since it is dependent on allowable claim 5.
Claim 7 is allowable since it is dependent on allowable claim 6.
Claim 8 is allowable since it is dependent on allowable claim 7.
claims 14-18 are method claims corresponding to the system claims 4-8, and are objected for the same reasons mutatis mutandis.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737 and email is Mohammad.hasan@uspto.gov. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H/Examiner, Art Unit 2138

/SHAWN X GU/
Primary Examiner, AU2138